Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Summary 
The preliminary amendment filed on 01/19/2022 is acknowledged. Clams 1-22 are canceled. Claims 23-41 are added. Claims 23-41 are considered. 
Double Patenting
The provisional rejection of Claims 23-37 on the ground of nonstatutory double patenting as being unpatentable over claims 39-50 of copending Application No. 16,702,764 (reference application has been allowed by canceling claims 51, 55-58) has been removed because the Terminal Disclaimer has been filed.
The rejection of Claims 23-26 and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 10, 660,950 has been removed because the Terminal Disclaimer has been filed. 
 				 Claim Rejections - 35 USC § 102
The rejections  of Claims 38-41 under 35 U.S.C. 102 (a) (1) as being anticipated by WO2010062396-A2 Nabel et al. (A) or US Patent Application No. 20120003266 both to Nabel et al. (B) or under 102 (a) (2) as being anticipated by US Patent NO. 9,353,353B2 Nabel et al. (C) has been removed because of persuasive argument. 

Claims 23-41 are allowed. 
          Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:  Applicants’ argument is persuasive that VLP of Chikungunya virus disclosed by the prior art  only comprising both structural protein without any non-structural proteins (NS2-NS4). However, the claimed one only comprises a partial deletion in NS3 and other Non-structural proteins are in contacted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648